DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 5, and 8 are objected to because of the following informalities:  
In claims 1, 2, and 5, the term “PINs” should instead read as --pins-- since they are contact pins rather than PIN diodes.   
In Claim 8 (line 7), it appears that the phrase ”and the lower ferrite” is redundant with “the lower ferrite” recited in line 6.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: the numerous occurrences of the term “PINs” in the specification should instead read as --pins-- since they are contact pins rather than PIN diodes.   
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jussaume et al. (US 6,011,449) in view of CN106505284 (both cited by applicant including translation of CN106505284).
	Jussaume (e.g. Figs. 3, 4, 5A, 5B) teaches a microwave circulator/isolator including: a shell (404), a flat dielectric support member (501) (i.e. a dielectric slice) attached on the bottom wall and sidewalls of the shell (e.g. see Fig. 5B)(Claim 9); vertical contacts (301) (i.e. pins) are through extension parts of the dielectric slice; a layered ferrite circulator structure is on the shell; 3 notches are in the shell and receive respective extension parts of the dielectric slice (Claims 2-4); inserts (302) in the extension portions hold the contacts/pins (301) (see Fig. 3), and the product by process limitation of injection molding is not given patentable weight since 
	However, Jussaume does not explicitly teach that the circulator layers are laminated (Claim 1), or that the Forton dielectric is polyphenylene sulfide (Claim 10), or that the circulator laminated assembly further includes a lower magnet, a lower uniform magnetic sheet, a lower ferrite, an upper ferrite, an upper uniform magnetic sheet, an upper magnet, a temperature compensation sheet, and a cover plate which are sequentially stacked from bottom to top, wherein the central conductor is clamped between the lower ferrite and the upper ferrite (Claim 8). 
	CN106505284 teaches a circulator having layers glued together (i.e. laminated, see page two of the translation), and the layers comprise a lower magnet 29, a lower uniform magnetic sheet 28, a lower ferrite 27, an upper ferrite 25, an upper uniform magnetic sheet 24, an upper magnet 23, a temperature compensation sheet 22, and a cover plate 21 which are sequentially stacked from bottom to top, wherein the central conductor is clamped between the lower ferrite and the upper ferrite.
	It would have been considered obvious to one of ordinary skill in the art to have modified the Jussaume layered circulator assembly to have the specific glued layers such as taught by CN106505284 because it would have been a mere selection of a specific known functionally acceptable microwave layered ferrite circulator structure for the generic non-. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki et al. teaches a non-reciprocal device having pins.
	Mukai et al. teaches a non-reciprocal device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stephen E. Jones/Primary Examiner, Art Unit 2843